Case 1:20-cv-00972-JPH-TAB Document 21 Filed 11/19/20 Page 1 of 1 PageID #: 72




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

BRENDA L. WHITE,                             )
                                             )
                         Plaintiff,          )
                                             )
                    v.                       )   No. 1:20-cv-00972-JPH-TAB
                                             )
SOUTHEAST HEALTH CENTER,                     )
PETER KIM DR.,                               )
                                             )
                         Defendants.         )


                                       ORDER

      Plaintiff Brenda White has submitted a "Show Cause" statement "ask[ing]

the court to allow [her] to continue in this matter." Dkt. [20]. However, final

judgment has issued, dkt. 9; dkt. 11, and Ms. White has filed an appeal with

the Seventh Circuit, dkt. 12. Because this Court has resolved all matters

before it, Ms. White's request, dkt. [20], is DENIED.

SO ORDERED.

Date: 11/19/2020




Distribution:

BRENDA L. WHITE
4141 N Ridgeview Drive
Indianapolis, IN 46226


                                         1
